Case: 18-11429   Date Filed: 10/31/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11429
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-24744-FAM



JOEL ROMERO,

                                                           Plaintiff-Appellant,


                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 31, 2018)

Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
               Case: 18-11429     Date Filed: 10/31/2018    Page: 2 of 8


      Joel Romero appeals the order that affirmed the denial of his applications for

supplemental security income and disability insurance benefits. 42 U.S.C.

§§ 1383(c)(3), 405(g). Romero argues that the administrative law judge erred by

failing to assign a weight to all treatment notes about his physical and mental

limitations, discounting the opinion of his treating psychiatrist, failing to consider

his combination of impairments, and discrediting his testimony that his limitations

were disabling. We affirm.

      The administrative law judge was not required to state what weight he

assigned to medical records that did not qualify as medical opinions. An

administrative law judge is obligated to assign a weight only to a statement that

constitutes a medical opinion. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir.

1987). When Romero’s administrative proceeding occurred, the governing

regulation defined a “medical opinion” as “statements from acceptable medical

sources that reflect judgments about the nature and severity of [the claimant’s]

impairment(s), including [his] symptoms, diagnosis and prognosis, what [he] can

still do despite impairment(s), and [his] physical or mental restrictions.” 20 C.F.R.

§§ 404.1527(a)(2), 416.927(a)(2). In Winschel v. Commissioner of Social Security,

631 F.3d 1176 (11th Cir. 2011), we concluded that the claimant’s treatment notes

constituted medical opinions because the notes contained “a description of [his]

symptoms, a diagnosis, and a judgment about the severity of his impairments.” Id.


                                           2
              Case: 18-11429    Date Filed: 10/31/2018    Page: 3 of 8


at 1179. The medical records that Doctors John Dylewiski, Jorge Sanchez-

Masiques, Tony Diaz, Juan Quintana, Juan Cueto, and John Catano prepared were

not medical opinions.

      The medical records failed to address Romero’s ability to work. For

example, Dr. Dylewski’s consultation records mention only Romero’s physical

complaints, his medical history, the results of his physical examinations and

laboratory tests, and recommendations for and responses to treatment. Dr. Cueto’s

medical records state that he “advised [Romero] of Physical activity/exercise

instructions” and to change his diet and check his pacemaker, but those statements

do not reflect what activities Romero can or cannot perform. Romero also cites to a

page in the record where a Senior FCR with Boston Scientific Corporation reports

that Romero’s pacemaker is functioning normally, but that report also states no

medical opinion.

      To the extent that the administrative law judge failed to state with

particularity the weight assigned to the medical opinion of Romero’s treating

physician, Dr. Bernhard Brijbag, the error is harmless because it was consistent

with the administrative law judge’s determination that Romero had the residual

functionality capacity to perform light work. See Diorio v. Heckler, 721 F.2d 726,

728 (11th Cir. 1983) (applying the harmless error doctrine to an administrative law

judge’s “erroneous statements of fact”). The administrative law judge stated that he


                                          3
               Case: 18-11429      Date Filed: 10/31/2018     Page: 4 of 8


considered the information in Dr. Brijbag’s treatment notes on the five occasions

he treated Romero between October 2011 and October 2012. Although the

administrative law judge did not specifically address Dr. Brijbag’s June 6, 2011,

recommendation that Romero “avoid extreme conditions” and “avoid strenuous

activity,” “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in [the] decision, so long as . . . [that] decision . . . is not a broad

rejection” of evidence, Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

The administrative law judge accounted for the restrictions Dr. Brijbag imposed in

finding that Romero “was capable of performing light work with postural and

environmental limitations.”

       Substantial evidence supports the decision to discount the opinion of

Romero’s treating psychiatrist, Dr. Jose Gamez, that Romero’s depressive disorder

was disabling. The administrative law judge was entitled to discount Dr. Gamez’s

opinion in December 2011 that Romero had difficulty following rules, exercising

judgment, interacting with supervisors, functioning independently, and maintaining

attention as inconsistent with the doctor’s treatment notes for the preceding year. In

September and November 2010, Dr. Gamez recorded that Romero was fully

communicative and exhibited intact language skills and associations, logical

thinking, appropriate thought content, and was fully oriented, and the doctor’s

notes in June and August of 2011 state that Romero continued to exhibit cognitive


                                             4
              Case: 18-11429     Date Filed: 10/31/2018   Page: 5 of 8


functioning in the normal range. The administrative law judge also was entitled to

disregard Dr. Gamez’s opinion that Romero was disabled in January 2013 when

the doctor’s treatment notes stated that Romero was functioning in the borderline

range beforehand in September 2012 and afterwards in March 2013. Furthermore,

the doctor’s opinions conflicted with the findings of two state psychologists that

Romero could follow simple instructions and could manage at least basic, and

likely complex, mental demands of work.

      The administrative law judge considered the combination of Romero’s

impairments in determining whether he was disabled. In his decision, the

administrative law judge stated that he considered Romero’s “severe impairments

[ of] depressive disorder, congenital equiovarus deformity, asthma, disc space

narrowing at C5-6 of the cervical spine, left ventricular hypertrophy and trace

tricuspid regurgitation, and status post pacemaker placement” and found that those

caused him “more than minimal functional limitations in his ability to engage in

work-related activities.” The administrative law judge did not specifically mention

that Romero suffered from carotid sinus hypersensitivity/carotid sinus syndrome,

chronic supraventricular tachycardia and atrial tachycardia, bilateral cervical

radiculopathy and bilateral carpal tunnel syndrome, and obesity, but the

administrative law judge addressed the symptoms of those conditions to the extent

they were “consistent with the objective medical evidence and other evidence.” See


                                          5
               Case: 18-11429     Date Filed: 10/31/2018   Page: 6 of 8


Dyer, 395 F.3d at 1211. The administrative law judge mentioned that, the day after

“[a]n electrophysiologic study showed sinus hypersensitivity,” Romero

“underwent successful pacemaker implantation.” And the administrative law judge

highlighted that, after surgery, Dr. Sanchez-Masiques reported that Romero’s

“pulmonary function test was essentially normal” and Dr. Catano reported that

Romero had “regular sinus rhythm of the heart.” The administrative law judge also

mentioned that Romero testified he had “decreased grip strength,” yet Doctors

Jorge and Catano reported, respectively, that Romero’s “motor strength was 5/5

throughout” and that he “had 5/5 grip strength bilaterally.” As to Romero’s

obesity, the administrative law judge observed that Dr. Sanchez-Masiques reported

in July 2010 that Romero exhibited no active pulmonary disease and in October

2010 that a sleep study revealed no obstructive sleep apnea. The administrative law

judge also addressed Romero’s obesity in observing that, in September 2011, Dr.

Catano recorded that Romero walked with a normal gait and could reposition from

a chair and an examining table with little difficulty.

      Substantial evidence supports the finding that Romero has the residual

functional capacity to perform light work. The administrative law judge considered

all relevant record evidence, which included Romero’s severe impairments and

other limitations that were supported by objective medical findings. The state

consultants’ opinions that Romero had the ability to complete simple, routine tasks


                                           6
              Case: 18-11429     Date Filed: 10/31/2018    Page: 7 of 8


were consistent with the evidence of record, and Romero does not challenge the

administrative law judge’s decision to give those opinions “considerable weight.”

Romero argues that the administrative law judge failed to “incorporate all of the[]

[state consulants’] noted limitations,” but the consultants’ findings that Romero

had “mild” difficulties in social functioning and “moderate” restrictions in daily

living, maintaining concentration and pace, timely completing detailed

instructions, arriving punctually, and completing a workday and workweek were

accounted for in the determinations that he could fulfill the basic demands of

unskilled work.

      The administrative law judge was entitled to discredit Romero’s testimony

about the limiting effects of his impairments. Although Romero said that he could

sit for only eight- to ten-minute periods, had difficulty concentrating, and suffered

memory lapses, he remained seated throughout his administrative hearing and

responded to questions promptly and concisely. See Norris v. Heckler, 760 F.2d
1154, 1157–58 (11th Cir. 1985) (“the ALJ may consider a claimant’s demeanor

among other criteria in making credibility determinations”). His testimony about

mental limitations also conflicted with Dr. Gamez’s medical reports that Romero

had responded well to conservative treatment and retained normal cognitive

function, memory, and speech and with the findings by the state psychological

consultants that Romero had unlimited abilities to understand and recall short and


                                          7
              Case: 18-11429    Date Filed: 10/31/2018   Page: 8 of 8


simple instructions and repetitive tasks. See 20 C.F.R. § 416.929(c)(3) (evaluating

severity of symptoms based on information from medical sources and effectiveness

of treatment); Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1996). Romero’s

complaints of incapacitating fatigue and melancholy were inconsistent with his

testimony that he drove to visit his mother and to medical appointments. And his

complaints were inconsistent with medical records from Doctor’s Hospital in

January 2011 that his physical examination was essentially normal and from Dr.

Catano in September 2011 that Romero could stand for 10 to 15 minutes, walk a

few blocks with minimal difficulty, and sit and converse normally. See id.

(considering “how the symptoms may affect your pattern of daily living”).

Substantial evidence supported the administrative law judge’s finding that

Romero’s subjective assessment of his limitations conflicted with objective

medical evidence and with his demeanor and testimony during the hearing.

      We AFFIRM the denial of Romero’s applications for benefits.




                                         8